Citation Nr: 1606438	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a compensable rating for psoriasis vulgaris.


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel











INTRODUCTION

The Veteran served on active duty from November 1983 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board remanded the issue on appeal for additional development most recently in April 2015. The directives having been substantially complied with; therefore, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU) and special monthly compensation (SMC). See Rice v. Shinseki, 22 Vet. App. 447; see also, Akles v. Derwinski, 1 Vet. App. 118 (1991).  The Veteran was granted TDIU effective March 21, 2013.  Furthermore, the evidence of record does not illustrate evidence of unemployability prior to that date; therefore, TDIU need not be addressed further. Regarding SMC, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU (as the Veteran's TDIU was granted based on a combination of several of his service-connected disabilities).  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010). There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

FINDING OF FACT

Throughout the appeal, the Veteran's psoriasis vulgaris has been treated only with the use of topical therapy rather than intermittent systemic therapy or immunosuppressive drugs, and has covered less than five percent of his entire body and less than five percent of the exposed areas affected.


CONCLUSION OF LAW

The criteria for a compensable disability rating for psoriasis vulgaris have not been met at any time during the appeal. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7816 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Prior Remand

In April 2015, the Board remanded the claims and directed the AOJ to obtain records related to the Veteran's application and potential award of benefits from the Social Security Administration (SSA), request VA treatment records from November 2010 forward, and schedule and provide notice for an updated VA examination. Correspondence from SSA was made part of the claims file in May 2015. See May 2015 National Records Center Reply. VA treatment records from August 2011 forward have been associated with the claims file. Finally, the Veteran was notified of and attended an updated VA examination in June 2015. 

II. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in November 2010, prior to the initial unfavorable adjudication in February 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file. All private treatment records either identified or submitted by the Veteran have been associated with the claims file, as have Social Security Administration (SSA) disability benefit records. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in February 2011, November 2011 and June 2015. The VA examiner in June 2015 reviewed the Veteran's claims file. The Board notes that the examiners in February 2011 and November 2011 did not review the entire claims file in conjunction with the examinations. However, a failure to review the claims file does not immediately render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examination is adequate so long as the examiner was apprised of a sufficient number of the relevant facts so as to be able to render an informed opinion. Id. Where an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Thus, the examiners need only have been apprised of a sufficient number of relevant facts so as to be able to adequately assess the current severity of the Veteran's psoriasis vulgaris.

The VA examinations in February 2011 and November 2011 were adequate, despite the examiners failure to review the entire claims file. The examiners noted the Veteran's subjective reports of the symptoms he experiences, as well as a history of his skin disability, and conducted an objective medical examination. Between the Veteran's provided history, and thorough examination, the Board finds that the examiners had a sufficient understanding of the relevant facts to provide an adequate opinion regarding the current severity of his psoriasis vulgaris.

The VA examiner in June 2015 considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for a compensable rating for a service-connected skin disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.



II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R.  § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14 ; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


III. Compensable Rating for Psoriasis Vulgaris

The Veteran contends he is entitled to a compensable rating for his service-connected psoriasis vulgaris. His rating was established pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7816, described below. As addressed below, the Board finds that the preponderance of the evidence is against finding that the Veteran's psoriasis vulgaris more nearly approximates the level of severity contemplated by a 10 percent rating at any point during the appeal. 
                                                                                    
Under Diagnostic Code 7816, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected and no more than topical therapy was required during the past 12-month period. A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period. If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period, a 60 percent rating is warranted. See 38 C.F.R. § 4.118, Diagnostic Code 7816.

Additionally, under Diagnostic Code 7816, psoriasis can also be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or for scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability. Id.

The Veteran reported he has been treating his psoriasis vulgaris with ointment and topical treatment containing steroids, including corticosteroids, for over a year. See September 2011 statement. The Veteran contends that while his medications are topical, the constant or near constant use of topical corticosteroids should be considered to be use of systemic therapy or other immunosuppressive drugs during the past 12 month period, and such entitles him to a compensable rating as contemplated by the Diagnostic Code. See March 2012 Notice of Disagreement.  

The Veteran was afforded a VA examination in February 2011. The February 2011 examiner noted that less than 5 percent of the Veteran's exposed areas (head, face, neck and hands) and less than 5 percent of the entire body was affected by his psoriasis. The examiner noted erythematous patches on the Veteran's scalp, right gluteal area and genital area, and plaques with scaling on his elbows. See February 2011 VA Examination. The examiner noted the Veteran's current treatment included Clobetasol topical ointment, with near constant use. Regarding functional impairment, the examiner noted the Veteran's psoriasis does not render him unable to secure or maintain substantially gainful employment. Id. 

The Veteran was afforded a second VA examination in November 2011. The November 2011 examiner noted that less than 5 percent of the Veteran's exposed areas (head, face, neck and hands) and less than 5 percent of the entire body was affected by his psoriasis. The examiner noted, erythematous patches on the scalp, right gluteal area and genital area, and plaques with scaling on the elbows. See November 2011 VA Examination. The examiner noted the Veteran's current treatment included the use of topical corticosteroids and other topical medications to include, Clobetasol topical ointment, twice daily. The examiner noted no scarring or disfigurement of the head, face or neck. In addition the examiner noted systemic manifestations to include joint pain in his knees and elbows; however, no residual conditions or complications were noted as a result of the Veteran's psoriasis. Regarding functional impairment, the examiner noted the Veteran's psoriasis does not render him unable to secure or maintain substantially gainful employment. Id.  

In June 2015, the Veteran was afforded a third VA examination. The examiner reviewed the Veteran's claims file. The June 2015 examiner noted that less than 5 percent of the Veteran's exposed areas (head, face, neck and hands) and less than 5 percent of the entire body was affected by his psoriasis. See June 2015 VA Examination. The examiner noted the Veteran's current treatment includes topical corticosteroids, with near constant use in the past 12 months. The examiner noted no scarring or disfigurement of the head, face or neck. In addition the examiner noted no systemic manifestation such as fever, weight loss or hypoproteinemia, as a result of his psoriasis. Regarding functional impairment, the examiner noted the Veteran's psoriasis does not impact his ability to work. Id.  

Also of record, are VA medical records concerning the Veteran's psoriasis vulgaris. These records reflect continued treatment using only topical therapy. See June 2011 VA treatment record. 

After consideration of all the evidence of record, the Board finds the Veteran does not meet the criteria for a 10 percent rating for his psoriasis vulgaris. A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. The VA examiners in February 2011, November 2011 and June 2015 consistently noted the Veteran's psoriasis vulgaris affected less than 5 percent of his entire body and that less than 5 percent of the exposed areas are affected, and thus the criteria for a 10 percent rating based on affected areas have not been met. 

Further, the evidence of record indicates the Veteran's medications and treatments for psoriasis vulgaris have been exclusively topical agents, which do not warrant a 10 percent rating. Topical therapy and treatments are contemplated by the current noncompensable rating. See Diagnostic Code 7816.  The VA examiners in February 2011, November 2011 and June 2015, consistently noted the Veteran being treated with topical corticosteroids.  In addition, all three VA examiners only noted treatment with topical corticosteroids and other topical medications, and VA outpatient clinical records do not contradict these findings. 

The Board acknowledges the Veteran's argument that his medications should be considered systemic treatment because of the length of time he has to use them; however, the Board cannot ignore the plain language of the regulation, which makes specific distinctions between topical treatment and systemic treatment. Systemic is defined as "pertaining to or affecting the body as a whole." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1888 (32d ed. 2014).  Immunosuppressants may be considered systemic treatment. See Perkins v. Peake, 2008 WL 24463312 (June 11, 2008) (J. Davis) (citing 38 C.F.R. § 4.118, Diagnostic Code 7816). Systemic medication is oral medication, delivered through the bloodstream to treat the entire system.  The Veteran's disability has not required use of such systemic corticosteroid therapy, and the extent to which he must use topical treatment does not put his situation on par with that contemplated by the higher ratings, which require much more invasive treatment.  In short, the Board finds the preponderance of the evidence is against a finding that the Veteran's psoriasis vulgaris more nearly approximates the level of severity contemplated by a 10 percent rating. Therefore, a compensable rating is not warranted in this case. 

While the Veteran's disability is also ratable based on disfigurement or scarring, as noted in the evidence described above, no disfigurement of the head, face or neck has been shown, and there has been no indication that the Veteran experiences any scarring. In addition, there is no indication the Veteran experiences limitation of motion as a result of his psoriasis vulgaris. The Veteran has only been diagnosed with psoriasis vulgaris and therefore other Diagnostic Codes are not applicable. See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7815 (2015). 

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable rating for the Veteran's psoriasis vulgaris. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal. Any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim is denied.



IV. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See Id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected psoriasis vulgaris is treated only with the use of topical therapy rather than intermittent systemic therapy or immunosuppressive drugs, and covers less than five percent of his entire body and less than five percent of the exposed areas. The Veteran suffers from erythematous patches on his scalp, right gluteal area and genital area, and plaques with scaling on his elbows. These symptoms, subsequent treatments and resulting impairment are specifically contemplated by the rating schedule as part of the Schedule of Ratings- Skin. See 38 C.F.R. § 4.118, Diagnostic Code 7816. Therefore, all of the Veteran's symptoms are currently accounted for. There is nothing exceptional or unusual about the Veteran's psoriasis vulgaris because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular consideration is not warranted in this case.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his psoriasis vulgaris has caused marked absence from work, impacts his ability to work, or has resulted in any hospitalizations. Therefore, the Veteran's service-connected psoriasis vulgaris does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). In this case, the Veteran is service-connected for psoriasis vulgaris, hypertensive cardiovascular disease associated with hypertension, hypertension, degenerative disc disease of the cervical spine with spondylosis, chronic low back pain due to spondylosis, chronic right and left lumbar radiculopathy L5, cervical radiculopathy associated with upper back strain, right shoulder pain due to strain, residuals of right and left ankle sprains, tinnitus, sensorineural hearing loss-left ear and erectile dysfunction associated with hypertensive cardiovascular disease. The Veteran has not alleged his currently service-connected disabilities combine to result in additional disability or symptomatology not already contemplated by the rating criteria for each individual disability. 

Further, there is no medical evidence indicating that the Veteran's psoriasis vulgaris interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable rating for psoriasis vulgaris is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


